DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 103-122 are pending.
Claims 1-102 are canceled.

Response to Amendment
The amendments to the claims filed November 24, 2021, have been entered.  Claim 1 is canceled. Claims 103-122 are pending. In regard to claims 111-119, the objection has been withdrawn.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 11/24/2021, with respect to Claim 1 have been fully considered and are persuasive.  The Non-Final Rejection Report of 08/25/2021 has been withdrawn.

Allowable Subject Matter
Claims 103-122 are allowed. Independent claims 103 and 120 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 103, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector comprising: a forward connector body; a rear connector body that interfaces with the forward connector body, the rear connector body including a first conductor-directing channel oriented in a first direction and a second conductor-directing channel oriented in a second direction that is opposite the first direction; and exactly one pair of both power and data transmitting electrical contacts comprising a first electrical contact and a second electrical contact each of which extend from the rear connector body into the forward connector body, as recited in claim 103, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 120, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of connectorizing a cable having exactly one pair of electrical conductors comprising a first conductor and a second conductor, the method comprising: inserting a first conductor into an opening in a rear connector body and bending the first conductor to follow a first channel formed in the rear connector body, the first channel directing the first conductor in a first direction; inserting a second conductor into the opening in the rear connector body and bending the second conductor to follow a second channel formed in the rear connector body, the second channel directing the second conductor in a second direction that is opposite the first direction; inserting an insulation displacement contact (IDC) end of a first electrical contact of exactly two electrical contacts into a first contact-receiving slot proximate the first channel to electrically couple the first electrical contact to the first conductor; inserting an insulation displacement contact (IDC) end of a second electrical contact of the exactly two electrical contacts into a second contact-receiving slot proximate the second channel to electrically couple the second electrical contact to the second conductor; and mechanically interfacing the rear connector body to a forward connector body, as recited in claim 120, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831